1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                  CENTRAL DISTRICT OF CALIFORNIA

10                                            EASTERN DIVISION

11

12   MANDA F. W.,                  )                    No. ED CV 18-1127-PLA
                                   )
13                   Plaintiff,    )                    MEMORANDUM OPINION AND ORDER
                                   )
14             v.                  )
                                   )
15   ANDREWS M. SAUL, COMMISSIONER )
     OF THE SOCIAL SECURITY        )
16   ADMINISTRATION,               )
                                   )
17                   Defendant.    )
                                   )
18

19                                                       I.

20                                              PROCEEDINGS

21          Manda F. W.1 (“plaintiff”) filed this action on May 26, 2018, seeking review of the

22   Commissioner’s2 denial of her application for Disability Insurance Benefits (“DIB”). The parties

23   filed Consents to proceed before a Magistrate Judge on June 18, 2018, and June 20, 2018.

24
        1
              In the interest of protecting plaintiff’s privacy, this Memorandum Opinion and Order uses
25
     plaintiff’s (1) first name and middle and last initials, and (2) year of birth in lieu of a complete birth
26   date. See Fed. R. Civ. P. 5.2(c)(2)(B), Local Rule 5.2-1.
        2
27         Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul, the
     newly-appointed Commissioner of the Social Security Administration, is hereby substituted as the
28   Defendant herein.
1    Pursuant to the Court’s Order, the parties filed a Joint Submission (alternatively “JS”) on April 15,

2    2019, that addresses their positions concerning the disputed issue in the case. The Court has

3    taken the Joint Submission under submission without oral argument.

4

5                                                       II.

6                                              BACKGROUND

7           Plaintiff was born in 1960. [Administrative Record (“AR”) at 157.] She has past relevant

8    work experience as a secretary (administrative assistant). [Id. at 1161, 1195-96.]

9           On March 31, 2010, plaintiff protectively filed an application for a period of disability and DIB

10   alleging that she has been unable to work since October 29, 2009. [Id. at 814; see also id. at 157-

11   58.] After her application was denied initially and upon reconsideration, plaintiff timely filed a

12   request for a hearing before an Administrative Law Judge (“ALJ”). [Id. at 87-88.] A hearing was

13   held on January 10, 2012, and an unfavorable decision issued on February 16, 2012. [Id. at 874-

14   81.] The ALJ found that plaintiff had the severe impairments of “major depressive disorder,

15   anxiety order not otherwise specified, and alcohol abuse.” [Id. at 876.] She found that plaintiff

16   could perform a full range of work at all levels but she could only perform simple tasks, have no

17   interaction with the public, and no tasks requiring hypervigilance. [Id. at 877.] She could not

18   perform her past work but could perform the alternative occupations of hand packager (Dictionary

19   of Occupational Titles (“DOT”) No. 920.587-018), floor waxer (DOT No. 381.687-034), and laundry

20   worker II (DOT No. 361.685-018). [Id. at 881.] On July 8, 2013, the Appeals Council denied

21   plaintiff’s request for review. [Id. at 886-88.]

22          Plaintiff appealed the decision by filing a civil action in this Court in case number ED CV 13-

23   1626-PLA.     [JS at 3.]    On August 21, 2014, this Court remanded the matter for further

24   proceedings, finding that the ALJ’s step two determination regarding plaintiff’s migraine condition

25   was not supported by substantial evidence, and that the ALJ failed to provide clear and convincing

26   reasons to discount plaintiff’s subjective symptom testimony. [AR at 817-35.] Consistent with the

27   Court’s Order, the Appeals Council remanded the matter and a different ALJ held a hearing on

28   September 30, 2015. [Id. 837-70.] On December 11, 2015, that ALJ issued another unfavorable

                                                        2
1    decision. [Id. at 797-807.] In that decision, the ALJ determined that plaintiff had the severe

2    impairments of headaches, high blood pressure, depressive disorder, and anxiety disorder. [Id.

3    at 799.] The ALJ also found that plaintiff could perform a limited range of light work with the

4    following additional limitations:

5           Non-complex routine tasks; no tasks requiring hypervigilance; no interaction with the
            public; no work hazards such as working at unprotected heights, operating fast or
6           dangerous machinery, or driving commercial vehicles; no ladders, ropes, or
            scaffolds; and a static work environment (i.e. few changes on a day to day basis).
7

8    [Id. at 802.] She also found plaintiff could perform the alternative occupations of assembler of

9    small products (DOT No. 706.684-042), inspector (DOT No. 559.687-074), and marker (DOT No.

10   209.587-034). [AR at 806.]

11          Plaintiff appealed that decision in this Court in case number ED CV 16-618-PLA. [Id. at

12   1217.] On March 19, 2017, this Court again remanded the matter for further proceedings, after

13   finding that there was no evidence in the record to indicate that the ALJ considered plaintiff’s

14   severe impairment of migraine headaches, along with her mental health issues, in determining the

15   effect of all of plaintiff’s severe impairments on her work-related activities. The Court also noted

16   that the ALJ on remand must reconsider plaintiff’s subjective symptom testimony in accordance

17   with Social Security Ruling (“SSR”)3 16-3p. [Id. at 1203-15.]

18          On December 18, 2017, a hearing took place before a different ALJ, at which time plaintiff

19   appeared represented by an attorney, and testified on her own behalf. [Id. at 1170-1202.] A

20   vocational expert (“VE”) also testified. [Id. at 1195-1200.] On March 26, 2018, the ALJ issued a

21   partially favorable decision concluding that plaintiff was under a disability from October 29, 2009,

22   the alleged onset date, through June 30, 2013. [Id. at 1157.] He found that as of July 1, 2013,

23   medical improvement had occurred and that plaintiff “has not become disabled again since that

24   date.” [Id. at 1159, 1162.] On approximately May 26, 2018, the ALJ’s decision became the final

25

26      3
              “SSRs do not have the force of law. However, because they represent the Commissioner’s
27   interpretation of the agency’s regulations, we give them some deference. We will not defer to SSRs
     if they are inconsistent with the statute or regulations.” Holohan v. Massanari, 246 F.3d 1195, 1202
28   n.1 (9th Cir. 2001) (citations omitted).

                                                      3
1    decision of the Commissioner. 20 C.F.R. § 404.984. This action followed.

2

3                                                    III.

4                                        STANDARD OF REVIEW

5           Pursuant to 42 U.S.C. § 405(g), this Court has authority to review the Commissioner’s

6    decision to deny benefits. The decision will be disturbed only if it is not supported by substantial

7    evidence or if it is based upon the application of improper legal standards. Berry v. Astrue, 622

8    F.3d 1228, 1231 (9th Cir. 2010) (citation omitted).

9           “Substantial evidence means more than a mere scintilla but less than a preponderance; it

10   is such relevant evidence as a reasonable mind might accept as adequate to support a

11   conclusion.” Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017) (citation omitted). “Where

12   evidence is susceptible to more than one rational interpretation, the ALJ’s decision should be

13   upheld.” Id. (internal quotation marks and citation omitted). However, the Court “must consider

14   the entire record as a whole, weighing both the evidence that supports and the evidence that

15   detracts from the Commissioner’s conclusion, and may not affirm simply by isolating a specific

16   quantum of supporting evidence.” Id. (quoting Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir.

17   2014) (internal quotation marks omitted)). The Court will “review only the reasons provided by the

18   ALJ in the disability determination and may not affirm the ALJ on a ground upon which he did not

19   rely.” Id. (internal quotation marks and citation omitted); see also SEC v. Chenery Corp., 318 U.S.

20   80, 87, 63 S. Ct. 454, 87 L. Ed. 626 (1943) (“The grounds upon which an administrative order

21   must be judged are those upon which the record discloses that its action was based.”).

22

23                                                  IV.

24                                 THE EVALUATION OF DISABILITY

25          Persons are “disabled” for purposes of receiving Social Security benefits if they are unable

26   to engage in any substantial gainful activity owing to a physical or mental impairment that is

27   expected to result in death or which has lasted or is expected to last for a continuous period of at

28   least twelve months. Garcia v. Comm’r of Soc. Sec., 768 F.3d 925, 930 (9th Cir. 2014) (quoting

                                                      4
1    42 U.S.C. § 423(d)(1)(A)).

2

3    A.     THE EVALUATION PROCESS

4           1.     The Five-Step Evaluation Process

5           The Commissioner (or ALJ) follows a five-step sequential evaluation process in assessing

6    whether a claimant is disabled. 20 C.F.R. §§ 404.1520, 416.920; Lounsburry v. Barnhart, 468

7    F.3d 1111, 1114 (9th Cir. 2006) (citing Tackett v. Apfel, 180 F.3d 1094, 1098-99 (9th Cir. 1999)).

8    In the first step, the Commissioner must determine whether the claimant is currently engaged in

9    substantial gainful activity; if so, the claimant is not disabled and the claim is denied. Lounsburry,

10   468 F.3d at 1114. If the claimant is not currently engaged in substantial gainful activity, the

11   second step requires the Commissioner to determine whether the claimant has a “severe”

12   impairment or combination of impairments significantly limiting her ability to do basic work

13   activities; if not, a finding of nondisability is made and the claim is denied. Id. If the claimant has

14   a “severe” impairment or combination of impairments, the third step requires the Commissioner

15   to determine whether the impairment or combination of impairments meets or equals an

16   impairment in the Listing of Impairments (“Listing”) set forth at 20 C.F.R. § 404, subpart P,

17   appendix 1; if so, disability is conclusively presumed and benefits are awarded. Id. If the

18   claimant’s impairment or combination of impairments does not meet or equal an impairment in the

19   Listing, the fourth step requires the Commissioner to determine whether the claimant has sufficient

20   “residual functional capacity” to perform her past work; if so, the claimant is not disabled and the

21   claim is denied. Id. The claimant has the burden of proving that she is unable to perform past

22   relevant work. Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992). If the claimant meets

23   this burden, a prima facie case of disability is established. Id. The Commissioner then bears

24   the burden of establishing that the claimant is not disabled because there is other work existing

25   in “significant numbers” in the national or regional economy the claimant can do, either (1) by

26   the testimony of a VE, or (2) by reference to the Medical-Vocational Guidelines at 20 C.F.R. part

27   404, subpart P, appendix 2. Lounsburry, 468 F.3d at 1114. The determination of this issue

28   comprises the fifth and final step in the sequential analysis. 20 C.F.R. §§ 404.1520, 416.920;

                                                       5
1    Lester v. Chater, 81 F.3d 721, 828 n.5 (9th Cir. 1995); Drouin, 966 F.2d at 1257.

2

3           2.      The Eight-Step Evaluation Process After a Disability Finding

4           Once the Commissioner (or ALJ) finds a claimant to be disabled, a presumption of

5    continuing disability arises. Murray v. Heckler, 722 F.2d 499, 500 (9th Cir. 1983) (citation omitted).

6    To revoke benefits, “the Commissioner bears the burden of establishing that a claimant has

7    experienced medical improvement that would allow him to engage in substantial gainful activity.”

8    McCalmon v. Astrue, 319 F. App’x 658, 659 (9th Cir. 2009) (citing Murray, 722 F.2d at 500). The

9    Commissioner must follow an eight-step sequential evaluation process in determining whether the

10   claimant’s impairments have sufficiently improved to warrant a cessation of Disability Insurance

11   Benefits. See 20 C.F.R. § 404.1594(f). The eight steps are as follows: (1) if the claimant is

12   currently engaged in substantial gainful activity (“SGA”), disability has ended; (2) if not, and the

13   claimant has an impairment or combination of impairments that meets or equals a listing, disability

14   continues; (3) if the claimant does not meet or equal a listing, the ALJ will determine whether

15   medical improvement has occurred; (4) if so, the ALJ will determine whether the improvement is

16   related to the claimant’s ability to work (i.e., to an increase in the claimant’s RFC); (5) if no medical

17   improvement -- or no improvement related to ability to work -- has occurred, disability continues,

18   unless certain exceptions apply4; (6) if there has been medical improvement related to the

19   claimant’s ability to work, the ALJ will determine whether all the current impairments, in

20   combination, are “severe”; if not, disability ends; (7) if the claimant meets the “severity” criteria,

21   the ALJ will determine the current RFC, and, if the claimant is able to do past work, disability ends;

22   (8) if the claimant remains unable to do past work, the ALJ will determine whether the claimant can

23   do other work, given her RFC, age, education and past work experience. If so, disability ends.

24   If not, disability continues. 20 C.F.R. § 404.1594(f).

25
        4
26           The exceptions include advances in medical technology or vocational therapy related to the
     claimant’s ability to work; new or improved diagnostic techniques or a prior evaluation error
27   indicating that the impairment is not as disabling as once thought; evidence that the claimant is
     engaging in SGA; evidence of fraud in obtaining benefits; and evidence that the claimant failed
28   to follow prescribed treatment. 20 C.F.R. § 404.1594(d)-(e), (f)(5).

                                                        6
1    B.       THE ALJ’S APPLICATION OF THE EVALUATION PROCESSES

2             At step one, the ALJ found that plaintiff had not engaged in substantial gainful activity since

3    October 29, 2009, the date she became disabled.5 [AR at 1150.] At step two, the ALJ concluded

4    that from October 29, 2009, through June 23, 2013, the period during which plaintiff was under

5    a disability, plaintiff had the severe impairments of headaches, high blood pressure, depressive

6    disorder, and anxiety disorder. [Id. at 1151.] At step three, the ALJ determined that from October

7    29, 2009, through June 30, 2013, plaintiff did not have an impairment or a combination of

8    impairments that meets or medically equals any of the impairments in the Listing. [Id. at 1152.]

9    The ALJ further found that from October 29, 2009, through June 30, 2013, plaintiff retained the

10   residual functional capacity (“RFC”) to perform the full range of work at all exertional levels but with

11   the following nonexertional limitations:

12            [S]imple, routine tasks; no tasks requiring hypervigilance; no interaction with the
              public; no exposure to hazards such as working at unprotected heights, operating
13            fast or dangerous machinery, or driving commercial vehicles; no ladders, ropes, or
              scaffolds; work in a static work environment (i.e., few changes on a day-to-day
14            basis); likely to be off task more than 10 percent of the workday; and likely to be
              absent more than 2 days per month.
15
     [Id. at 1152-53.] At step four, based on plaintiff’s RFC and the testimony of the VE, the ALJ
16
     concluded that from October 29, 2009, through June 30, 2013, plaintiff was unable to perform her
17
     past relevant work as a secretary (administrative assistant). [Id. at 1156, 1196-98.] At step five,
18
     based on plaintiff’s RFC, vocational factors, and the VE’s testimony, the ALJ found that from
19
     October 29, 2009, through June 30, 2013, there were no jobs existing in significant numbers in
20
     the national economy that plaintiff could perform and, therefore, plaintiff was disabled during that
21
     period.6 [Id. at 1157.] The ALJ then determined that plaintiff has not developed any new
22
     impairment or impairments since July 1, 2013, and that her current severe impairments are the
23
     same as those that were present from October 29, 2009, through June 30, 2013. [Id. at 1158.]
24

25
          5
26         The ALJ concluded that plaintiff met the insured status requirements of the Social
     Security Act through March 31, 2016. [AR at 1150.]
27
          6
           The ALJ further found that plaintiff’s substance use disorder is not a contributing factor
28   material to the determination of disability. [AR at 1157-58.]

                                                         7
1    He found that medical improvement relating to plaintiff’s ability to work occurred as of July 1, 2013,

2    the date plaintiff’s disability ended. [Id. at 1159.] Beginning July 1, 2013, the ALJ determined that

3    plaintiff had the RFC to perform a full range of work at all exertional levels, but with the following

4    nonexertional limitations:

5           [S]imple, routine tasks; no tasks requiring hypervigilance; no interaction with the
            public; no exposure to hazards such as working at unprotected heights, operating
6           fast or dangerous machinery, or driving commercial vehicles; no ladders, ropes, or
            scaffolds; work in a static work environment (i.e., few changes on a day-to-day
7           basis); likely to be off task up to 5 percent of the workday; and likely to be absent 1
            time per month.
8

9    [Id.] The ALJ determined that plaintiff is still unable to perform her past relevant work as a

10   secretary (administrative assistant). [Id. at 1161.] He further noted that since July 1, 2013, her

11   age category changed to an individual closely approaching advanced age. [Id.] Based on

12   plaintiff’s RFC, vocational factors, and the VE’s testimony, the ALJ found that beginning July 1,

13   2013, there are jobs existing in significant numbers in the national economy that plaintiff can

14   perform, including work as a “laundry laborer“ (DOT No. 361.687-018), as a “cleaner, laboratory

15   equipment“ (DOT No. 381.687-022), and as a “garment folder“ (DOT No. 789.687-066). [AR at

16   1162, 1196-98.] Accordingly, the ALJ determined that plaintiff’s disability ended on July 1, 2013,

17   and she has not become disabled again since that date. [AR at 1162.]

18

19                                                    V.

20                                         THE ALJ’S DECISION

21          Plaintiff contends that the ALJ erred when he found significant medical improvement as of

22   July 1, 2013. [JS at 8.] As set forth below, the Court agrees with plaintiff and remands for further

23   proceedings.

24

25   A.     THE ALJ’S FINDING OF MEDICAL IMPROVEMENT

26          In finding that medical improvement had occurred as of July 1, 2013, the ALJ stated the

27   following:

28          There has been little treatment for [plaintiff’s] headaches and high blood pressure

                                                       8
1           since her hospitalization from June 28, 2013 to June 30, 2013. She had emergency
            department visits, but they did not occur often. On April 11, 2017 and May 15, 2017,
2           [plaintiff] told her psychotherapist she had “headaches, dull and there.” The lack of
            treatment is evidence of a decrease in [plaintiff’s] headache symptoms. Thus,
3           medical improvement occurred as of July 1, 2013, the date [plaintiff’s] disability
            ended.
4
     [AR at 1159.]
5
            Plaintiff contends that the ALJ’s finding of medical improvement as of July 1, 2013, “is
6
     arbitrary and not supported by substantial evidence.” [JS at 8.] Specifically, plaintiff observes that
7
     the ALJ “somehow” found that on July 1, 2013, plaintiff “would only be off task 5% of the time” --
8
     down from 10% on June 30, 2013 -- and that she would only miss one day of work per month --
9
     down from “more than 2 days per month” on June 30, 2013. [Id. at 9 (citing AR at 1153, 1159).]
10
     She argues that these conclusions are not consistent with any evidence of record, and there is no
11
     objective or subjective evidence in the record supporting the ALJ’s finding of change in plaintiff’s
12
     off-task time and absences from June 30, 2013, to July 1, 2013. (Id.). She suggests that this
13
     “arbitrary finding[] of medical improvement” amounts to nothing more than the “Administration’s
14
     ongoing desire to deny ongoing benefits in this case while simultaneously appeasing Plaintiff and
15
     this Court by appearing to take Plaintiff’s headaches into consideration for at least a limited period
16
     of time,” and is inappropriate and unfair to plaintiff. (Id. at 10).
17
            Plaintiff argues that the ALJ failed to properly consider the impact of her headaches and
18
     her subjective complaints subsequent to July 1, 2013. (Id.). She notes that the ALJ found that
19
     her severe impairments had not changed, and there had been no significant change in her mental
20
     functioning; yet, the ALJ determined that plaintiff would be “off task only 5% of the work day, and
21
     would miss only one day per month.” [Id.] Additionally, as acknowledged by the ALJ, plaintiff
22
     testified at the hearing that her headache condition remained unchanged from the previous
23
     hearing, she has mild headaches regularly, her severe headaches are unpredictable and occur
24
     one to two times a week, and when the severe headaches occur she has to take her medications
25
     and “lay down for a few hours to make the headache go away.” [Id. (citing AR at 1160).] Plaintiff
26
     cites to several post-July 1, 2013, medical records to support her claims:
27
            (1) a November 18, 2013, emergency room visit complaining of a headache that had
28

                                                        9
1          lasted for four days [AR at 1119];

2          (2) an April 25, 2016, treatment note by Antonious Brandon, Ph.D., a

3          psychotherapist at the Riverside Psychiatric Medical Group, reflecting that plaintiff

4          was continuing to experience “frequent headaches, dizziness/vertigo, memory

5          difficulties (loss), and muscle spasms or tremors but no other neurological issues”

6          [id. at 1359];

7          (3) a March 14, 2017, treatment note by Dr. Brandon, again noting that plaintiff’s

8          mental impairments “coupled with migraines” were substantially impacting on her

9          ability to perform activities of daily living as well as work-related activities [id. at

10         1372];

11         (4) a March 23, 2017, treatment note by Dr. Brandon reflecting that plaintiff “finds

12         that she is unable to maintain a job because of her emotional disability, cognitive

13         decline (short term memory) coupled with migraines” [id. at 1374]; and

14         (5) a May 15, 2017, treatment note by Dr. Brandon reflecting that plaintiff’s

15         headaches were “dull and there” [id. at 1378].

16   [JS at 12-13.]7 Plaintiff also cites to her hearing testimony, where, among other things, she

17   explained the following: she used to get Maxalt from the County for her migraines, and once or

18   twice a year she would be treated with IV medication, but her insurance changed and now she can

19   only take her medicine and lie down; she experiences “cluster” headaches at least once a month,

20   they last sometimes up to two weeks, and then they go away for anywhere from two to four weeks;

21   once or twice a week she experiences a “somewhat milder” headache that requires her to lie down

22   for a few hours; she has “learned to live” with her headaches and “it has to be extremely bad for

23   [her] to go in” for a shot; there does not seem to be anything in particular that triggers the

24   headaches; her symptoms have been the same since 2009; since her insurance changed she had

25   not received the IV treatment “in a couple years” and now only gets a shot; and she does not

26

27     7
             As discussed supra (see Discussion § V.B), there are additional post-2013 treatment notes
28   reflecting plaintiff’s treatment for headaches.

                                                     10
1    contact a doctor for her headaches anymore because since she stopped working, “the insurance

2    kind of plays a part on what I can do and what I can’t do.” [JS at 13-19 (citing AR at 1181-88).]

3

4           Plaintiff contends that the ALJ’s reliance on the March 24, 2015, opinion of Ernest C.

5    Levister, Jr., M.D., who performed an internal medicine evaluation, was flawed. [Id. at 11 (citing

6    AR at 1077-88, 1161).]       In his report, Dr. Levister acknowledged plaintiff’s complaints of

7    headaches and cluster migraines -- which she described to him as becoming worse over time --

8    as well as her “chronic treatment for depression and for migraines.” [AR at 1077, 1080-81, 1088.]

9    He explicitly determined that plaintiff was not malingering. [Id. at 1088.] Dr. Levister concluded

10   that plaintiff’s “areas of incapacity are emotionally driven,” and “based on the currently available

11   information the driving force is not internal in nature,” rather, her issues “are emotional in nature.”

12   He then concluded that plaintiff “can work in her former job.” [Id.] The ALJ gave “substantial

13   weight” to Dr. Levister’s March 24, 2015, report:

14          Although Dr. Levister opined [plaintiff] could work in her former job, his opinion was
            from an internal medicine perspective, his area of specialization. As discussed,
15          [plaintiff] has received little treatment for her headaches and blood pressure since
            the disabled period. [She] told Dr. Levister she was taking Maxalt and Motrin as
16          needed for migraines. Thus, there is support for being off task and absent from
            work less often.
17

18   [Id. at 1161.]

19          Plaintiff submits that Dr. Levister’s report is unclear with respect to how he considered the

20   impact of plaintiff’s headaches on her ability to persist at work activity and, in any event, his 2015

21   report has “nothing to do with the ALJ’s arbitrary date of medical improvement of July 1, 2013,”

22   two years earlier. [JS at 11-12 (emphasis added).] She argues that the ALJ did not provide clear

23   and convincing reasons for rejecting her subjective symptom testimony, and failed to identify what

24   testimony “is not credible and what evidence undermines [her] complaints.” [Id. at 19-20 (citing

25   Lester, 81 F.3d at 834).] Accordingly, the ALJ’s reason for discounting her testimony were not

26   “sufficiently specific to permit the court to conclude that the ALJ did not arbitrarily discredit” her

27   testimony. [Id. at 20.] Moreover, plaintiff argues that the ALJ cannot rely only on the absence of

28

                                                       11
1    supporting objective medical evidence to reject her testimony. [Id.]

2           Defendant responds that the ALJ reasonably found a period of disability and that plaintiff

3    experienced medical improvement related to her ability to work. [JS at 21-22.] Defendant submits

4    that the following medical evidence, all dated after July 1, 2013, supports the ALJ’s findings:

5           (1) Dr. Levister’s March 2015 report found that plaintiff’s functional limitations were
            emotionally driven and she did not have any organic impairments that would
6           preclude her from working [id. at 22 (citing AR at 1077-88)];

7           (2) the September 2015 testimony and opinion of John David Sabow, M.D., a
            neurologist, that plaintiff’s headache symptoms appeared to be linked to her
8           hypertension, and the objective evidence did not indicate that her headaches were
            disabling [id. (citing AR at 842-49)]; and
9
            (3) the September 2015 testimony and opinion of David M. Glassmire, Ph.D., a
10          “psychological expert,” that due to plaintiff’s depressive disorder and anxiety, plaintiff
            was capable of noncomplex, routine tasks, that did not require hypervigilance or
11          interaction with the public.

12   [Id. (citing AR at 1153-54, 1156).] Defendant argues that the ALJ “reasonably” gave some weight

13   “to Dr. Glassmire’s opinion of plaintiff’s mental limitations, as the most restrictive, but with further

14   restriction to only ‘simple, routine tasks,’” and gave “great weight to Dr. Levister’s opinion -- which

15   was uncontradicted during the relevant time-period -- because it was consistent with the record

16   evidence that Plaintiff’s primary issues were ‘emotionally related’ (i.e., related to depression and

17   ‘binge alcohol intake’).” [Id. at 23 (citing AR at 1153-54, 1160).] Defendant further notes that Dr.

18   Sabow had also opined that plaintiff’s primary issues pertained to emotional symptoms and that

19   her headache symptoms “did not have the characteristics of intractable migraine headaches and

20   were most likely linked to a problem with her blood pressure.” [Id. (citing AR at 848-49).]

21   Defendant submits that the ALJ accommodated plaintiff’s mental impairment as well as her

22   periodic headaches in his RFC determination. [Id.] He also found no support in the record for

23   plaintiff’s claim of disabling limitation after June 30, 2013, based on the fact there had been little

24   treatment for her headaches and high blood pressure since her hospitalization from June 28-30,

25   2013. [Id. at 23-24 (citing AR at 1159).] Defendant notes that after July 1, 2013, plaintiff only

26   sought treatment for “exacerbated symptoms due to headaches,” in November 2013 and January

27   2014, and those treatment notes also “indicated hypertension.” [Id. at 24 (citing AR at 1159,

28

                                                       12
1    1160).] Although plaintiff complained of “dull” headaches on April 11, 2017, and May 15, 2017,

2    her complaints were made to her psychotherapist, Dr. Brandon, and not to “a neurologist or other

3    headache specialist.” [Id. (citing AR at 1159, 1378).] Defendant also notes that Dr. Brandon was

4    treating plaintiff for depression and, contrary to plaintiff’s statement “did not diagnose her with a

5    ‘main impairment’ of headaches,” and did not opine regarding “any work-related functional

6    limitations or submit a medical source statement on Plaintiff’s behalf.” [Id.] For that reason,

7    defendant suggests, it was reasonable for the ALJ to rely on Dr. Glassmire’s opinion, but “with the

8    further restriction to only ‘simple, routine, tasks.’” [Id. (citing AR at 1153-54).]

9           Defendant also suggests that the RFC determination was consistent with, and even “more

10   restrictive than all of the medical source opinions during the relevant time-period,” and was a

11   “reasonable synthesis of this evidence.” [Id.] She notes that plaintiff’s arguments rest largely on

12   her own subjective statements, which the ALJ properly discounted and, in any event, the “ALJ

13   pointed to affirmative evidence of malingering.” [Id. at 25 (citing AR at 1155, 1346).] Accordingly,

14   defendant argues that not only were plaintiff’s statements inconsistent with the record as a whole,

15   but because of the evidence of malingering -- including a diagnosis of malingering in December

16   2010 and again in June 2013 -- the ALJ properly discounted her testimony because of the

17   inconsistencies between her claims and “objective presentation on observation.” [Id. at 26

18   (citations omitted).]   Indeed, defendant states that the affirmative evidence of malingering

19   undermined plaintiff’s claim of excess symptoms and limitations. [Id. at 28.] Finally, defendant

20   notes that if the Court agrees with plaintiff that she was more limited after June 2013, the evidence

21   reflects that her alcohol abuse and binge alcohol use contributed to her limitations. [Id. (citing AR

22   at 752, 1087, 1151).] Defendant notes that plaintiff’s June 2013 hospitalization also “appears to

23   have been linked to mixing alcohol with prescription medication.” [Id. (citing AR at 1312 (on

24   admission plaintiff admitted she drank a glass of wine with her medication)).] Defendant argues,

25   therefore, that although the ALJ did not find plaintiff’s alcohol use to be a severe impairment, it was

26   “interrelated with her symptoms, which would require additional administrative analysis if she were

27   to be found disabled after June 2013” to determine whether her alcohol use “is the primary factor

28

                                                       13
1    causing [her] limitations.” [Id. at 28, 31 (citations omitted).]

2

3    B.     ANALYSIS

4           The ALJ’s determination of medical improvement on July 1, 2013, was based primarily on

5    the fact that after June 30, 2013, there was little evidence in the record reflecting complaints of or

6    treatment for migraines or blood pressure issues until two treatment visits to Dr. Brandon in 2017.

7    [AR at 1159 (noting Dr. Brandon’s April 11, 2017, and May 15, 2017, treatment notes).] The ALJ

8    deemed the lack of records to be “evidence of a decrease” in plaintiff’s symptoms. [Id.]

9           “A claimant’s subjective symptom testimony may be undermined by an ‘unexplained, or

10   inadequately explained, failure to [seek treatment or] follow a prescribed course of treatment.’”

11   Trevizo v. Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (quoting Fair, 885 F.2d at 603); see also

12   SSR 16-3p, 2017 WL 5180304, at *9 (if the frequency or extent of treatment is not comparable

13   with the degree of the claimant’s subjective complaints, the ALJ may find that the alleged intensity

14   and persistence of symptoms are inconsistent with the overall record, but only after “considering

15   possible reasons [the claimant] may not comply with or seek treatment consistent with the degree

16   of her complaints”). Failure to assert a reason for not seeking or following treatment “can cast

17   doubt on the sincerity of the claimant’s pain testimony.” See Trevizo, 871 F.3d at 679 (quoting

18   Fair, 885 F.2d at 603) (internal quotation marks omitted). However, a claimant may not be denied

19   benefits because of her “failure to obtain treatment [s]he cannot obtain for lack of funds.” Id. at

20   681 (quoting Gamble v. Chater, 68 F.3d 319, 321 (9th Cir. 1995)).

21          Here, the ALJ acknowledged (without citation) that after June 30, 2013, plaintiff “had

22   emergency department visits,” but also stated that those visits “did not occur often.” [AR at 1159.]

23   He also referred to two of Dr. Brandon’s 2017 treatment notes (April 11 and May 15) reflecting

24   plaintiff’s complaints of headache symptoms, but did not mention his three 2016 treatment notes,

25   two of which specifically mentioned her migraines and headaches [id.; see also AR at 1358-66];

26   neither did he mention Dr. Brandon’s other nine 2017 treatment notes, six of which specifically

27   mentioned plaintiff’s migraines and headaches or referenced other unspecified “medical problems”

28

                                                       14
1    or “physical limitations.” [See AR at 1367-87.] In fact, the ALJ relied on a lack of medical

2    treatment after July 1, 2013, to support his finding of medical improvement despite a great deal

3    of testimony by plaintiff at the hearing involving her change in insurance as a reason she no longer

4    called her doctors or went to the emergency room when she experienced severe headaches.

5    Plaintiff’s explanation regarding her change in insurance provided a reasonable explanation for

6    why she did not seek treatment after June 30, 2013, “consistent with the degree of her

7    complaints,” and the opinion fails to demonstrate that the ALJ considered plaintiff’s explanation

8    for her failure to seek treatment for her headaches after June 30, 2013. Thus, the ALJ’s finding

9    of medical improvement as of July 1, 2013 (one day after plaintiff was released from a four-day

10   hospital stay for her blood pressure and headache symptoms), based on a lack of treatment, was

11   not supported by substantial evidence.

12          Defendant’s suggestion that Dr. Levister’s March 2015 report, and the September 2015

13   hearing testimony of Dr. Glassmire and Dr. Sabow, support the ALJ’s finding of medical

14   improvement on July 1, 2013, is baseless. In fact, the ALJ specifically gave “little weight” to Dr.

15   Sabow’s opinion that plaintiff’s headaches were not disabling, precisely because they were

16   disabling up to June 30, 2013. [Id. at 1156.] The ALJ further noted that Dr. Sabow’s opinion that

17   plaintiff’s headaches were not the intractable type was “inconsistent with the recurring complaints

18   at outpatient and emergency visits during the disabled period.” [Id.] Similarly, defendant’s

19   suggestion that the ALJ relied on the September 2015 testimony and opinion of the psychological

20   expert, David M. Glassmire, Ph.D. to find medical improvement on July 1, 2013, was not a reason

21   cited by the ALJ and, in any event, the ALJ determined Dr. Glassmire’s opinion was not restrictive

22   enough and the ALJ further limited plaintiff to simple, routine tasks. [Id. at 1153-54.] And, the ALJ

23   actually discounted Dr. Levister’s report to the extent he determined plaintiff could perform her

24   past relevant work because Dr. Levister’s “opinion was from an internal medicine perspective.”

25   [Id. at 1161.] The ALJ determined medical improvement had occurred -- not because of any of

26   these reports -- but because plaintiff had received little treatment for her headaches and blood

27   pressure subsequent to her four-day hospitalization at the end of June 2013. [Id. at 1161.]

28

                                                      15
1    Likewise, defendant’s suggestion that the ALJ relied on affirmative evidence of malingering to

2    discount plaintiff’s subjective symptom testimony regarding her headaches is also unfounded.

3    Although the ALJ mentioned that evidence [see, e.g., AR at 1155], he also specifically stated that

4    “[a]lthough there was mention of malingering” during plaintiff’s June 2013 hospitalization, “the

5    evidence of record shows [plaintiff] often sought treatment for unabated headache complaints.”

6    [AR at 1156.]

7           “Long-standing principles of administrative law require [this Court] to review the ALJ’s

8    decision based on the reasoning and factual findings offered by the ALJ -- not post hoc

9    rationalizations that attempt to intuit what the adjudicator may have been thinking.” Bray v.

10   Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1225-26 (9th Cir. 2009) (emphasis added, citation

11   omitted); Pinto v. Massanari, 249 F.3d 840, 847 (9th Cir. 2001) (“[W]e cannot affirm the decision

12   of an agency on a ground that the agency did not invoke in making its decision.”). The Court will

13   not consider reasons for discounting plaintiff’s subjective symptom testimony that were not given

14   by the ALJ in the Decision. See Trevizo, 871 F.3d at 677 & nn.2, 4 (citation omitted).

15          As defendant has not met his burden of showing that plaintiff experienced medical

16   improvement that would allow her to engage in substantial gainful activity, remand is warranted

17   on this issue.

18

19                                                  VI.

20                             REMAND FOR FURTHER PROCEEDINGS

21          The Court has discretion to remand or reverse and award benefits. Trevizo, 871 F.3d at

22   682 (citation omitted). Where no useful purpose would be served by further proceedings, or where

23   the record has been fully developed, it is appropriate to exercise this discretion to direct an

24   immediate award of benefits. Id. (citing Garrison, 759 F.3d at 1019). Where there are outstanding

25   issues that must be resolved before a determination can be made, and it is not clear from the

26   record that the ALJ would be required to find plaintiff disabled if all the evidence were properly

27   evaluated, remand is appropriate. See Garrison, 759 F.3d at 1021.

28

                                                    16
1           In this case, there is an outstanding issue that must be resolved before a final determination

2    can be made. Because the Court determines that the ALJ’s finding of medical improvement after

3    June 30, 2013, was not supported by substantial evidence, on remand the ALJ shall specifically

4    determine whether plaintiff did in fact medically improve on or after that date.8

5

6                                                    VII.

7                                              CONCLUSION

8           IT IS HEREBY ORDERED that: (1) plaintiff’s request for remand is granted; (2) the

9    decision of the Commissioner is reversed; and (3) this action is remanded to defendant for further

10   proceedings consistent with this Memorandum Opinion.

11          IT IS FURTHER ORDERED that the Clerk of the Court serve copies of this Order and the

12   Judgment herein on all parties or their counsel.

13          This Memorandum Opinion and Order is not intended for publication, nor is it

14   intended to be included in or submitted to any online service such as Westlaw or Lexis.

15

16   DATED: June 18, 2019
                                                                     PAUL L. ABRAMS
17                                                           UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25      8
            Nothing herein is intended to disrupt (1) the ALJ’s finding that plaintiff was disabled from
     October 29, 2009, through at least June 30, 2013; (2) the ALJ’s determination that after June 30,
26   2013, plaintiff’s severe impairments were at least the same as those present from October 29,
27   2009, through June 30, 2013; (3) the ALJ’s determination that plaintiff’s “substance use disorder(s)
     is not a contributing factor material to the determination of disability”; or (4) the ALJ’s step four
28   finding that plaintiff is unable to return to her past relevant work.

                                                      17
